Citation Nr: 1617279	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  08-38 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip condition, to include as secondary to  service-connected lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to September 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran subsequently moved, and jurisdiction over the appeal was transferred to the RO in Atlanta, Georgia.  The Veteran filed a timely notice of disagreement in April 2007.  The RO issued a statement of the case (SOC) in November 2008.  The Veteran subsequently perfected his appeal with a VA Form 9 in December 2008.

In July 2012 the Board remanded the appeal for additional development, to schedule a VA examination, obtain outstanding treatment records, and Social Security Administration (SSA) records.  The Veteran was afforded a VA examination in August 2012, treatment records were obtained, and a negative response was received from SSA. A SSOC was issued in January 2013. 

In December 2013 the Board remanded the appeal for a Travel Board hearing.  In August 2014 a videoconference Board hearing was held before the undersigned.  
A transcript of the hearing is associated with the Veteran's claims file.  

The Board found there was no substantial compliance with the July 2012 remand directives, and thus remanded the appeal in July 2015 so that all outstanding VA treatment records could be obtained, and for a VA medical examiner's opinion.  Outstanding records were obtained, and an opinion was rendered in September 2015.  A SSOC was issued in September 2015.   

The July 2012, December 2013, and July 2015 requested development was completed, and the case has now been returned to the Board for further appellate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

 
FINDING OF FACT

The Veteran's left hip condition was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected lumbar strain.


CONCLUSION OF LAW

Service connection for a left hip condition, to include as secondary to the service-connected lumbar strain, is not established. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R §3.159(b)(2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the June 2006 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The June 2006 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

Also, the Veteran was afforded VA examinations in February 2007, August 2012, and a VA opinion was rendered in September 2015.  These examinations and opinion, are found to be adequate in so far as they thoroughly and accurately portray the extent of the claimed disabilities.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability. It is thus clear that the examiners had the information required to properly consider the Board's inquiries. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes the case was remanded in July 2012.  The Board's July 2012 remand directed that all outstanding VA treatment records be obtained, Social Security Administration (SSA) records be obtained, and the Veteran be afforded a VA examination to determine the nature and etiology of his left hip disability.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the SSA for the disorder currently on appeal.  An August 2012 letter from SSA informed VA that the Veteran had either never applied for disability benefits, or the Veteran filed for benefits but no medical records were obtained.  Therefore, the Board does not need to make further attempts to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  In August 2012 the Veteran was afforded a VA examination.  VA treatment records were obtained, however in July 2015 the Board determined that the August 2012 VA examiner did not have access to all pertinent VA treatment records prior to rendering an opinion.  In July 2015 the Board found there was not substantial compliance with the terms of the July 2012 remand, as will be discussed below.  

The Board notes the case was remanded in December 2013.  The Board's December 2013 remand directed that the Veteran be scheduled for a Travel Board hearing.  A hearing was held in August 2014.  The Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board notes that the case was remanded in July 2015.  The Board's July 2015 remand directed that all outstanding VA treatment records be obtained, and that an addendum opinion to the July 2012 VA examination be provided to determine the nature and etiology of his left hip disability.  Treatment records were obtained, and an addendum opinion was obtained in September 2015.  A SSOC was issued in September 2015.  Accordingly, the requirements of the July 2015 and July 2012, remand directives were ultimately accomplished and substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  In so finding, the Board is cognizant of the Veteran's representative's argument that the VA examiner "did not state whether or not the claimed left hip arthritis was aggravated by his low back disability."  The Board observes that the question of aggravation was directly put forth to the examiner.  Given the thorough review of the file as evident by the reporting of the evidence, the Board is satisfied that the VA examiner understood the question and was responsive to the Board's inquiries.  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Service Connection 

The Veteran contends that his left hip condition is due to his period of service. Alternatively, the Veteran alleges that his left hip condition is secondary to his service-connected chronic lumbar strain.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service. This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability. Id. 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury. These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102. If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365. 

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires evidence of a current disorder. Here, a current diagnosis has been established. On VA examination in February 2007, the Veteran was diagnosed with left hip bursitis and left sacroiliac joint degenerative joint disease, and on VA examination in August 2012, the Veteran was diagnosed with arthritis of the sacroiliac joint.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the STRs are silent for documentation of a left hip disorder.  The Veteran was in a motor vehicle accident in 1975, and subsequently complained of back and left leg pain.  The Veteran's STRs show treatment for lumbar strain, and complaints of left leg pain.  According to the Medical Board proceedings of August 1976, the Veteran was diagnosed with reactive depression, characterologic disorder, low back pain and left leg pain of unknown etiology.  There is no evidence in the Veteran's STRs of a left hip condition.  In May 1976 according to Dr. A. M. the Veteran had low back derangement with radiculopathy.  In March 1983 Dr. A. M. stated that the Veteran had low back pain with intermittent radiation to his leg.   

Durham VAMC and Augusta VAMC treatment records, from 2002 to 2015 do not reveal a history of treatment for a chronic left hip condition.  The first post-service relevant complaint was in February 2005 at the Durham VAMC, when the Veteran reported left hip pain.  The Veteran underwent lumbar spine x-rays in January 2007, which revealed bilateral sacroiliac joint degenerative joint disease.  In February 2007 at the VA examination, the Veteran was diagnosed with bursitis.  Again, the Veteran's active duty ended in 1976.  This lengthy period without treatment for the disorder weighs heavily against the claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the most probative evidence of record is against the claim.

There is a positive opinion with regard to the Veteran's condition, which was given by Dr. N. M. M, in July 2012.  Dr. M. stated that it is more likely than not that the Veteran's left hip pain is secondary to his back pain.  The examiner made no mention of a left hip condition, but simply referenced left hip pain.  The Board finds this opinion to be inadequate as it is conclusory and without explanation of the rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  

The Veteran was afforded a VA examination in February 2007.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that his left hip disability was not related to his lumbar spine condition.  The Veteran reported a parachute injury in service, and the STRs revealed complaints of left leg pain.  The Veteran complained of left lateral hip pain that is constant, severe and every day.  The examiner concluded that the left hip condition was less likely than not caused by or a result of the service connected lumbar strain.  The rationale provided was that there is no evidence from the original injury of the left hip condition.  The rationale provided was that there was no indication that the lumbar strain is the cause of the recent left hip pain.  The examiner noted that the Veteran's gait did not appear to put excessive strain on the left hip, as the main gait abnormality appeared to be due to left hip pain.  The examiner stated that the Veteran did not have a severe spine curvature that would put excess stress on the left hip.  

In August 2012 the Veteran underwent a VA examination at the Augusta VAMC.  
The Veteran reported injuring both his right and left hip on hard parachute landings while on active duty.  The Veteran reported the left hip pain seemed to connect with his back pain at times.  The examiner concluded that the left hip condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale provided was that there was no evidence of a significant ongoing problem during service.  The x-rays of the hips done in July 2012 demonstrated arthritis in the sacroiliac joints, but the hips joints were within normal limits.  The examiner concluded that the back condition had no significant deformity, and was not severe enough to produce hip joint arthritis.

A VA addendum opinion was rendered in September 2015.  The examiner who conducted the July 2012 examination was no longer available, and the September 2015 examiner determined that review of the available records and existing medical evidence provided sufficient information on which to prepare an opinion and therefore an examination would likely provide no additional relevant evidence.  The examiner concluded that it is less likely than not that the currently diagnosed left hip condition was incurred in or caused by an in-service injury, event or illness.  The rationale provided was that based on all of the information available for review and consideration, it is less likely as not that the left hip arthritis, bursitis, or left sacroiliac joint arthritis was caused or worsened by service activities, including the 1975 motor vehicle accident, and parachute landings.  The Veteran has reported back discomfort ever since the 1975 motor vehicle accident consistent with a chronic strain of the back.  The examiner opined that as arthritis was not diagnosed until 2007 of the sacroiliac joint, and 2012, the temporal relationship of both arthritis conditions are most consistent with age-related changes.  Insofar as left hip bursitis is concerned, the 2012 exam disclosed no tenderness about the hips which is most consistent with absence of bursitis, thus rendering nexus to service non sequitur.  The examiner went on to state that the Veteran's left hip and bilateral sacroiliac joint arthritis first appeared in 2007, and hence not within the one year of separation in 1976.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA opinions were provided by VA examiners who possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the September 2015 VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  It is also clear from the September 2015 VA examination report (evidence listed and comments) that the examiner considered the Veteran's lay statements but ultimately concluded that there was no etiologically relationship between the Veteran's current left hip disability and an incident of his military service.  For these reasons, the Board finds that the VA examiner's opinion is dispositive of the direct service connection nexus question presented in this case.  

The Board will now address secondary service connection.

The first element of secondary service connection requires evidence of a current disorder. As noted above, a current diagnosis has been established. 

As stated above, the second element of secondary service connection requires evidence of a service-connected disability. Here, the Veteran has claimed direct service connection for his left hip condition, or in the alternative as secondary to his low back condition.  The Veteran is service-connected for chronic lumbar strain.  Thus, the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, there is one positive medical opinion of record on the issue of secondary service connection, and the additional three opinions are negative. 

As stated above, the February 2007 VA examiner indicated that the Veteran's gait abnormality was not due to his spine, but due to his left hip pain.  The Veteran's spine condition was not deemed severe enough to put excess stress on the left hip, and the VA examiner concluded therefore, the left hip condition was less likely than not caused by or a result of the service connected lumbar strain.  In August 2012 the VA examiner concluded that the Veteran's back had no severe deformity sufficient to produce hip joint arthritis.  

According to the addendum opinion rendered by the September 2015 VA examiner, in direct response to the question of whether it is at least as likely as not that any currently diagnosed left hip condition, including arthritis and bursitis, and/or SI joint arthritis was caused or aggravated by a low back condition, the examiner noted that the prior rationale was applicable here as well.  The VA examiner noted that the 2012 VA examination report opinion was that the back condition was insufficient in severity as to result in hip arthritis.  The VA examiner indicated that the injuries occurred in 1975 and the arthritis was not manifest until 2007 (SI joint) and 2012 (hip) which was most consistent with an age-related process as opposed to trauma.  The VA examiner maintained that since bursitis was not demonstrated in 2012 a conclusion related thereto was unnecessary.  Thus, the VA examiner essentially found that there was no causal relationship between the back and hip disability and because the disease process affecting the hip was consistent with aging, there was no evidence of aggravation much less aggravation beyond the normal progression (i.e., more arthritis than would be expected in an aging individual).  The September 2015 VA examiner also made a comment with regard to the positive opinion rendered by Dr. N. M. M.  As stated above, Dr. N. M. M., made a statement that it is more likely than not that the Veteran's hip pain is secondary to his back pain.  The September 2015 VA examiner noted that Dr. M. did not make a statement that the left hip condition is secondary to the Veteran's service-connected lumbar strain.  Additionally the VA examiner noted it must be recognized that Dr. M.'s conclusion was rendered without the benefit of the claims file.

As noted above, Dr. N.M.M.'s opinion lacks a rationale and therefore is not persuasive.  In contrast, the VA examiners clearly reviewed the evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's left hip condition was not related to his service-connected lumbar strain based on sound medical principles.  The VA and private treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.  In so finding, the Board is cognizant that the Veteran has also provided an opinion through his claim that his hip disability is related to his service or service connected back disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's left hip is etiologically related to trauma to the back in service and/or due to a degenerative process affecting the spine, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed left hip disability is in any way related to his military service or his low back disability.

In regards to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's hip condition is properly afforded such consideration, as arthritis is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran currently contends that he has had left hip problems ever since service, his assertion is inconsistent with the evidence contemporaneous to his military service and post-service medical evidence which detail the Veteran's many contacts with health care professionals to include evaluations for other orthopedic complaints and conditions, but which ultimately show the onset of a chronic left hip disorder many years after service.  The Veteran was first diagnosed with a left hip disorder in 2007, more than 30 years after his separation from active duty as confirmed by the September 2015 VA examiner.  The September 2015 VA examiner specifically found that the Veteran's arthritis did not manifest within a year of his discharge from service.  Thus, there is no credible evidence of continuity of symptomatology.  In any event, the Board finds that any relationship between the current hip disability and symptoms of hip problems experienced over the years must be established by medical evidence because a disease process affecting the hip may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the more probative medical opinion evidence shows that no such relationship exists.  In so finding, the Board also notes that there is no credible evidence of record that the Veteran's left hip disability manifested to a compensable degree within one year of the Veteran's discharge from service. Instead, the probative evidence of record shows that the Veteran's left hip disability did not manifest until several years after service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49  (1990). The Veteran's claim of entitlement to service connection for a left hip condition, to include as secondary to the service-connected lumbar strain, is not warranted.


ORDER

Entitlement to service connection for a left hip condition to include as secondary to the service-connected lumbar strain, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


